Citation Nr: 0319856	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-21 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether the February 1999 rating decision that granted 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, and at the 60 percent rate, for chronic low 
back disability, was clearly and unmistakably erroneous.

2.  Evaluation of chronic low back disability compensated 
under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 1999 and January 2000 rating 
decisions.  In the June 1999 rating decision, the RO denied 
the veteran's claim for a TDIU, and determined that there was 
clear and unmistakable error in its February 1999 rating 
decision that assigned the veteran a 60 percent evaluation 
for his low back disability under 38 U.S.C.A. § 1151, and 
proposed reducing the evaluation to 20 percent.  The veteran 
filed a Notice of Disagreement with this decision in August 
1999, and a Statement of the Case was issued in October 1999.  
The veteran filed a substantive appeal in October 1999.  In 
the January 2000 rating decision, the RO effectuated the 
proposed reduction and reduced the veteran's evaluation for 
his low back disability under 38 U.S.C.A. § 1151 from 60 to 
20 percent.  The veteran filed a Notice of Disagreement with 
this decision in July 2000, and a Statement of the Case was 
issued in August 2000.  The veteran filed a substantive 
appeal in August 2000. 
Involving the issues listed on the cover page of this 
decision.

In August 2001, a hearing before the undersigned Veterans Law 
Judge (Board Member) was held in Washington, D.C.  A 
transcript of that hearing is of record.

This matter was previously before the Board in November 2001 
at which time it was remanded to the RO for further 
development and procedural action.


REMAND

As was explained in the Board's prior November 2001 remand, 
the heart of the veteran's back disability appeal is whether 
a February 1999 rating decision that awarded section 1151 
compensation benefits at the 60 percent rate was, in fact, 
clearly and unmistakably erroneous, as opposed to the issue 
framed by the veteran's representative as involving the 
propriety of the reduction at the rate of section 1151 
compensation benefits for the veteran's low back disability 
from 60 to 20 percent.  If there was clear and unmistakable 
error (CUE), in that rating action, then as the Board noted 
in November 2001, the RO's subsequent adjustment of the 
veteran's award, while effectively resulting in a reduction 
in compensation benefits, could actually be characterized (as 
noted in the RO's June 1999 rating decision) as a correction 
of an administrative error.  38 C.F.R. § 3.105(a)).  
Accordingly, the Board informed the RO in its November 2001 
remand that it must consider the question of clear and 
unmistakable error (CUE) in the February 1999 rating decision 
in determining the appropriate rate of compensation benefits 
payable at the time of and since the effective date of the 
award, and that the question of CUE was inextricably 
intertwined with the question of the evaluation of chronic 
low back disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (the issue certified on appeal).  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board explained 
that if it is determined that the February 1999 rating 
decision was not clearly and unmistakably erroneous, and the 
60 percent rating is restored (arrived at after deducting a 
40 percent presurgery rate of compensation from a 100 percent 
rate post-surgery rate of compensation), this would appear to 
be the maximum rate of compensation payable under the 
provisions of 38 U.S.C.A. § 1151.  The Board also explained 
that these issues should be considered together.

In addition, the Board noted in November 2001 that because 
the appeal regarding evaluating the veteran's low back 
disability could have a significant impact on his appeal for 
a TDIU, the TDIU issue must be deferred pending completion of 
the appeal pertinent to evaluating the low back disability.  

After carefully reviewing the record, it does not appear that 
the RO addressed the issue of CUE in the February 1999 rating 
decision as the Board directed in the November 2001 remand.  
In this regard, the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) has held that a remand confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and imposes on VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
view of this holding and the importance of the Board's prior 
directive that the RO consider the question of CUE in the 
February 1999 decision, this case must again be remanded to 
the RO so that the question of CUE can be properly considered 
by the RO in the first instance, before reviewing the 
veteran's back disability and TDIU claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Harris, 1 Vet. App. at 
183.  

While the Board regrets that a remand of these matters will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:

1  The RO should review the claims file 
to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished with 
respect to the issues on appeal.  

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
pertaining to the evaluation of the 
veteran's low back disability, to 
specifically include the issue of whether 
there was CUE in a February 1999 rating 
decision that awarded compensation at the 
60 percent disability rate for low back 
disability, pursuant to the provisions of 
38 U.S.C.A. § 1151.  The RO should 
thereafter readjudicate the issue of 
entitlement to a TDIU, and provide full 
reasons and bases for its determinations.

3.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (to include citation to and 
discussion of all pertinent VCAA legal 
authority and full reasons and bases for 
the RO's determinations) and afford them 
the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




